DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Power of Attorney
The applicant’s Power of Attorney designation on 12/3/2019 was accepted by the Office on 12/5/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SASAKI et al (US 2017/0278933 A1, hereafter Sasaki).
Re claim 1, Sasaki discloses in FIG. 9 a semiconductor device, comprising:
a substrate (11/12; ¶ [0092]), having a first gallium oxide layer (β-Ga2O3 12; ¶ [0045] and [0092]);
a channel layer (13; ¶ [0092]), disposed on the substrate (11/12), the channel layer (13) being a second gallium oxide layer (β-Ga2O3 13; ¶ [0046] and [0092]);
a first electrode layer (15; ¶ [0092]) and a second electrode layer (16; ¶ [0092]), disposed on the channel layer (13); and
a gate structure (14/31; ¶ [0092]), disposed on the channel layer (13) and located between the first electrode layer (15) and the second electrode layer (16), wherein
the gate structure (14/31) is on a flat surface (upper horizontal plane) of the channel layer (13) or a bottom portion of the gate structure is extended into the channel layer (13). 
Re claim 2, Sasaki discloses the semiconductor device according to claim 1, wherein the substrate is a single layer, or the substrate (11/12) comprises a base layer (11; ¶ [0092]) and a buffer layer (12; ¶ [0092]) on the base layer (11).

2O3 (¶ [0045]) or a single-crystal layer of α-Ga2O3.
Re claim 4, Sasaki discloses the semiconductor device according to claim 1, wherein the substrate (11/12) comprises a semiconductor layer of α-Ga2O3, a semiconductor layer of β-Ga2O3 (¶ [0037] and [0045]), a combination of the semiconductor layer of α-Ga2O3 and a sapphire layer, or a combination of the semiconductor layer of α-Ga2O3, the sapphire layer and a buffer layer.

Re claim 5, Sasaki discloses the semiconductor device according to claim 1, wherein the gate structure (14/31) comprises: a gate insulating layer (31; ¶ [0093]), disposed on the channel layer (13); and a gate layer (14; ¶ [0092]), disposed on the gate insulating layer (31), wherein the gate insulating layer (31) comprises a ferro-electric material layer or a dielectric layer (Al2O3; ¶ [0093]), or comprises a composite layer of the ferro-electric material layer and the dielectric layer.

Re claims 6 and 7, Sasaki discloses the semiconductor device according to claim 5, wherein the gate insulating layer (31) comprises a dielectric layer (Al2O3; ¶ [0093]) or a composite layer of the ferro-electric material layer and the dielectric layer is silicon oxide, a ferro-electric material and a dielectric material with a high dielectric value; and wherein the dielectric material with a high dielectric value comprises La2O3, AI2O3 (¶ [0093]), HfO2, or ZrO2.



Re claim 9, Sasaki discloses the semiconductor device according to claim 1, wherein the channel layer (13) comprises a single-crystal layer of β-Ga2O3 (¶ [0046]) or a single-crystal layer of α-Ga2O3.
Re claim 10, Sasaki discloses the semiconductor device according to claim 9, wherein a dopant comprises an N-type dopant provided by Group-IIIA elements of the Periodic Table (Al or In; ¶ [0037]) or a P-type dopant provided by Group-IIA elements of the Periodic Table (Be or Mg; ¶ [0037]).

Re claim 11, Sasaki discloses the semiconductor device according to claim 1, wherein materials of the first electrode layer (15) and the second electrode layer (16) comprise monolayer metal (Al, Al, Ti,…, Cu or Pd; ¶ [0052]) or multilayer metal (Ti/Al, Ti/Au, Ti/Pt,…, Ni/Au or Au/Ni; ¶ [0052]).

Re claim 12, Sasaki discloses in FIG. 9 a method for fabricating a semiconductor device, comprising:
providing a substrate (11/12; ¶ [0092]) having a first gallium oxide layer (β-Ga2O3 12; ¶ [0045] and [0092]);
forming a channel layer (13; ¶ [0092]) on the substrate (11/12), the channel layer (13) being a second gallium oxide layer (β-Ga2O3 13; ¶ [0046] and [0092]);

forming a gate structure (14/31; ¶ [0092]) on the channel layer (13) and disposed between the first electrode layer (15) and the second electrode layer (16), wherein the gate structure (14/31) is on a flat surface (upper horizontal plane) of the channel layer (13), or a bottom portion of the gate structure is extended into the channel layer.

Re claim 13, Sasaki discloses the method for fabricating the semiconductor device according to claim 12, wherein the step of forming the gate structure (14/31) comprises: forming a gate insulating layer (31; ¶ [0093]) on the channel layer (13); and forming a gate layer (14; ¶ [0092]) on the gate insulating layer (31), wherein the gate insulating layer comprises a ferro-electric material layer or a dielectric layer (Al2O3; ¶ [0093]), or comprises a composite layer of the ferro-electric material layer and the dielectric layer.

Conclusion
The prior art made of record (KAMBAYASHI et al: US 2013/0309828 A1) and not relied upon is considered pertinent to applicant's disclosure. KAMBAYASHI discloses in FIG. 1 a bottom portion (lower plane) of the gate structure (120/126; ¶ [0039]) is extended into the channel layer (106; ¶ [0039]). This prior art disclosure is pertinent because it would satisfy alternative limitation of claims 1 and 12 with respect to the shape of the gate structure relative to the channel layer.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892